UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4947



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BO WEI HUA,

                                            Defendant - Appellant.


                             No. 05-5001



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ZHIHAO LIU,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-05-193)


Submitted:    October 11, 2006         Decided:     November 30, 2006


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John O. Iweanoge, THE IWEANOGES FIRM, P.C., Washington, D.C.;
Michael S. Nachmanoff, Acting Federal Public Defender, Geremy C.
Kamens, Assistant Federal Public Defender, Frances H. Pratt,
Research   and  Writing   Attorney,   Alexandria,   Virginia,   for
Appellants. Chuck Rosenberg, United States Attorney, Paul Ahern,
Special Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Bo Wei Hua and Zhihao Liu appeal their jury convictions

and resulting sentences for conspiring to commit access device

fraud, in violation of 18 U.S.C. § 1029(b)(2) (2000).    We affirm.

           Liu contends the district court erroneously instructed

the jury that concealment of the crime was part of the conspiracy.

This court reviews a contested jury instruction for abuse of

discretion.   United States v. Park, 421 U.S. 658, 675 (1975).   The

judgment is not subject to reversal if, given the full context of

the trial, “the charge was not misleading and contained an adequate

statement of the law to guide the jury’s determination.”     United

States v. United Med. & Surgical Supply Corp., 989 F.2d 1390, 1406-

07 (4th Cir. 1993) (quoting United States v. Park, 421 U.S. at

675).   Because concealment of identity is central to the objective

of using fraudulent credit cards, we conclude that the district

court correctly instructed the jury that concealment was a central

part of this conspiracy.   See Grunewald v. United States, 353 U.S.

391, 399-402, 405 (1957); United States v. Rabinowitz, 56 F.3d 932,

934 (8th Cir. 1995).

           Hua contends the evidence was insufficient to sustain her

conviction.   This court must affirm Hua’s jury conviction if there

is substantial evidence, when viewed in the light most favorable to

the Government, to support the jury’s verdict.    Glasser v. United

States, 315 U.S. 60, 80 (1942).        In determining whether the


                               - 3 -
evidence is substantial, this court views the evidence in the light

most favorable to the government and inquires whether there is

evidence   sufficient    to   support      a    finding     of   guilt   beyond   a

reasonable doubt.     United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996).    In evaluating the sufficiency of the evidence, the

court does not review witness credibility and assumes the jury

resolved all contradictions of the evidence in the government’s

favor.   United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).

The jury, not the reviewing court, weighs the credibility of the

evidence and resolves any conflicts in the evidence presented, and

if the evidence supports different reasonable interpretations, the

jury decides which to believe.          United States v. Murphy, 35 F.3d

143, 148 (4th Cir. 1994).           Circumstantial as well as direct

evidence is considered, and the government is given the benefit of

all reasonable inferences from the facts proven to the facts sought

to be established.     United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).      After careful consideration of the record, we

find the evidence sufficient to sustain Hua’s conviction.

           Finally, Hua asserts that the trial court abused its

discretion    by   refusing   to   allow       her   to   present   evidence   and

instruct the jury on the defense of duress.               “In order to establish

duress the defendant must show that he acted under a reasonable

fear of an imminent threat of bodily harm and that he had no

reasonable choice but to commit the illegal act.” United States v.


                                    - 4 -
King, 879 F.2d 137, 139 (4th Cir. 1989) (emphasis in original)

(citations omitted).     However, duress “is limited to very narrow

circumstances.”    Id. at 138.    Hua contends she was “compelled” to

use fraudulent credit cards under threat of harm to her daughter.

Even assuming Hua’s testimony is credible, as the district court

noted, any alleged threat of harm was not imminent.           See, e.g.,

Buczek v. Continental Cas. Ins. Co., 378 F.3d 284, 291 (3d Cir.

2004) (employing dictionary definitions of “ready to take place;

near at hand” and “likely to occur at any moment; impending”)

(citations omitted); United States v. Tokash, 282 F.3d 962, 970

(7th Cir. 2002) (noting that “future” or “later” and “imminent” are

opposites).   Furthermore, Hua possessed the reasonable alternative

of   reporting    the   threat   to   local   or   federal   authorities.

Therefore, we hold that the district court did not err in refusing

the duress instruction.

          Accordingly, we affirm Hua’s and Liu’s convictions and

sentences.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 5 -